Citation Nr: 9910615	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-13 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for defective hearing 
of the left ear.

2.  Entitlement to service connection for defective hearing 
of the right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


REMAND

The veteran served on active duty from August 1967 to July 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO in Winston-Salem, 
North Carolina.

This case was previously before the Board in April 1997.  At 
that time, the Board denied service connection for a 
bilateral foot disorder, including weak heels and ankles.  
The Board also denied service connection for occasional 
memory loss, slurred speech, and a back disorder.  The 
remaining matter then developed for appeal-entitlement to 
service connection for bilateral defective hearing-was 
remanded to the RO for further development.

Subsequently, in July 1997, the RO granted service connection 
for defective hearing of the left ear, and assigned a zero 
percent (noncompensable) evaluation therefor.  The prior 
denial of service connection for defective hearing of the 
right ear was confirmed and continued, and service connection 
for tinnitus was also denied.  An appeal was perfected as to 
the two new issues addressed by the RO-entitlement to a 
compensable rating for defective hearing of the left ear, and 
entitlement to service connection for tinnitus-and the 
veteran appeared for a Travel Board hearing in February 1999.

In its April 1997 decision, the Board noted that the issue of 
service connection for diabetes mellitus "has not been 
developed for appellate review inasmuch as, according to the 
records before the Board, the veteran failed to submit a 
timely substantive appeal."  The record shows that the RO 
had notified the veteran in January 1997 that, because a 
timely substantive appeal had not been received with respect 
to the matter of entitlement to service connection for 
diabetes mellitus, the appeal of that issue had been closed.  
See 38 C.F.R. § 19.32.  The record further shows that, 
subsequent to the Board's April 1997 decision, a copy of a 
February 1997 letter from the veteran to the RO, expressing 
disagreement with the RO's closure of the appeal, was added 
to the file.  Because the veteran's letter was received in 
February 1997, within one year of the RO's January 1997 
notice, and can reasonably be construed as a notice of 
disagreement with regard to the RO's closure of his appeal, 
he was entitled to a statement of the case (SOC) addressing 
the issue of whether a substantive appeal, with respect to 
the matter of service connection for diabetes mellitus, was 
timely filed.  See 38 C.F.R. §§ 19.26, 19.29, 19.30, 19.34, 
20.201, 20.302(a).  Because he has not yet been issued a SOC 
addressing that issue, the matter is returned to the RO for 
appropriate corrective action.

As for the veteran's ear claims, the record shows that the 
veteran last underwent VA audiometric testing in May 1997.  
Subsequently, in September 1997, he stated that "[m]y 
hearing seems to be worse than originally thought . . . ."  
Given this suggestion of worsening, and in view of the 
progressive nature of his hearing impairment, it is the 
Board's conclusion that a current audiological examination is 
warranted.  38 C.F.R. §§ 4.2, 3.327 (1998).  See, e.g., 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the claim of entitlement to service connection 
for defective hearing of the right ear, the Board notes that 
VA regulations require that a supplemental SOC (SSOC) be 
furnished to an appellant if, after the last SSOC has been 
issued, additional, pertinent evidence is received.  
38 C.F.R. § 19.31 (1998).  In the present case, the record 
shows that the RO last issued the veteran a SSOC relative to 
the right ear claim in July 1997.  The record further shows 
that a report from a VA audiologist, dated in December 1997, 
which contains findings relative to the etiology of the 
veteran's right ear hearing impairment, was subsequently 
added to the file.  That report is, in the Board's judgment, 
"pertinent" to the matter here on appeal.  Because no SSOC 
has been issued which addresses that evidence in the context 
of the claim of service connection for defective hearing of 
the right ear, a remand is required for corrective action.  
38 C.F.R. § 19.9 (1998).

As to the claim of entitlement to service connection for 
tinnitus, the Board notes that a VA physician opined in 
December 1997 that "there is no nexus between events in [the 
veteran's] military service and his present tinnitus 
complaints."  It appears, however, that that opinion may 
have been based, at least in part, on the conclusion that the 
veteran's auditory acuity was "within normal limits" at the 
time of his separation from service in 1969.  Notably, the 
record shows that many of the puretone threshold data 
recorded in the report of the veteran's separation 
examination were expressed as negative values.  In the 
Board's experience, that sort of data may be indicative of 
the fact that the results of audiometric testing were then 
reported in ASA, rather than current ISO (ANSI), units.  If 
this is indeed the case, and the difference between ASA and 
ISO (ANSI) standards data is taken into account, one might 
well conclude that the veteran did in fact have decreased 
hearing acuity at the time of his separation examination in 
February 1969.  Indeed, such a diagnosis was given at that 
time.  The Board also notes in this regard that the veteran 
has been granted service connection for defective hearing of 
the left ear due to acoustic trauma in service, and medical 
treatises indicate that the cause of tinnitus can usually be 
determined by finding the cause of associated hearing loss.  
See, e.g., Harrison's Principles of Internal Medicine 178 
(Anthony S. Fauci et al. eds., 14th ed. 1998).  Because these 
matters were not fully addressed by the examiner who saw the 
veteran in December 1997, it is the Board's conclusion that 
the veteran should be afforded a new examination for purposes 
of exploring further the relationship between his current 
complaints of tinnitus and military service.  38 C.F.R. 
§§ 3.327, 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his defective hearing 
and tinnitus that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  The 
additional evidence received, if any, 
should be associated with the claims 
folder.

	2.  After the above development has been 
completed, the RO should arrange to have 
the veteran examined by an audiologist 
other than the audiologist who examined 
the veteran in December 1997.  The 
examiner should review the claims folder 
and a copy of this remand before 
examining the veteran.  After 
audiometric testing has been completed, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the veteran's current 
complaints of tinnitus can be 
attributed, either in whole or in part, 
to service or an already service-
connected disability (i.e., defective 
hearing of the left ear).  The examiner 
should also provide an opinion as to 
whether it is as least as likely as not 
that the veteran's problems with 
tinnitus have been chronically or 
permanently worsened by service-
connected disability.

	3.  The RO should thereafter take 
adjudicatory action on each of the 
claims here on appeal.  In so doing, the 
RO should consider whether the veteran 
is entitled to an extraschedular 
evaluation, under the provisions of 
38 C.F.R. § 3.321(b)(1), for disability 
associated with his service-connected 
auditory impairment.  If any benefit 
sought remains denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SOCs or SSOCs 
pertaining the claims in question were 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


